TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00304-CV






Cathy Lynn Henderson, Appellant



v.



Warren Kent Henderson, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT


NO. 167,487-B, HONORABLE RICK MORRIS, JUDGE PRESIDING 






PER CURIAM

	Cathy Lynn Henderson seeks to appeal the trial court's decree divorcing her from
appellee Warren Kent Henderson, providing for the conservatorship and possession of their child,
and dividing the marital estate.  We will dismiss the appeal.

	Cathy timely perfected an appeal by filing a notice of appeal on April 20, 1998, but
did not file an affidavit of indigence until June 15. (1)  An affidavit of indigence is no longer required
to invoke this Court's jurisdiction over an appeal.  In re Arroyo, 42 Tex. Sup. Ct. J. 64, 64 (Oct.
15, 1998); see Tex. R. App. P. 25.1(a), (b).  But to prosecute an appeal without advance payment
of costs, an appellant must file the affidavit of indigence in compliance with Texas Rule of
Appellate Procedure 20.  Tex. R. App. P. 20.1(a)(1).

	Rule 20.1(c)(1) requires an appellant to file the affidavit of indigence in the trial
court "with or before the notice of appeal."  Id. 20.1(c)(1).  Within fifteen days after the affidavit
is due, an appellant can move the court of appeals for an extension of time to file it.  Id.
20.1(c)(3); see also Jones v. City of Houston, 41 Tex. Sup. Ct. J. 1353, 1353 (Aug. 25, 1998) (an
extension motion is implied when an affidavit of inability is filed, in good faith, within fifteen days
after it is due).

	Cathy failed to file an affidavit of indigence within the time required by Rule 20 and
failed to request an extension of time to file it.  Despite notice from the Clerk of this Court that
she must pay costs to proceed with the appeal, Cathy has paid no filing fees in this Court.

	We therefore dismiss the appeal for failure to pay appellate filing fees.  See Tex.
R. App. P. 5, 42.3(c).  We dismiss the motion and second motion for extension of time to file
appellant's brief.


Before Chief Justice Yeakel, Justices Jones and B. A. Smith

Appeal Dismissed

Filed:   October 22, 1998

Do Not Publish

1.        To accompany her second extension motion to file the brief, Cathy also filed an affidavit of
indigence in this Court on August 24.